Citation Nr: 1027119	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

A hearing was held on February 26, 2009, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A.                 
§ 7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.  The Veteran was also afforded a personal hearing at the RO 
on July 22, 2008.  The transcript has also been associated with 
the claims file.

The Board recognizes that the current appeal arises from the 
initial grant of service connection for right ear hearing loss, 
assigning a noncompensable disability rating, effective August 
30, 2004, and the denial of a compensable disability rating for 
service-connected left ear hearing loss.  However, for the sake 
of clarity, the Board has characterized the issue as entitlement 
to a compensable disability rating for bilateral hearing loss. 

In May 2009, the Veteran's claim was remanded for additional 
development.  As a preliminary matter, the Board finds that the 
remand directives have been substantially completed, and, thus, a 
new remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Throughout the course of the appeal, the Veteran has 
demonstrated no worse than Level II impairment of the right ear 
and Level II impairment of the left ear on VA audiological 
examinations.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.14, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.           § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, 
should an increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing her or his entitlement to 
increased compensation.  However, the notice required by section 
5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or notify of 
any need for evidence demonstrating the effect that the worsening 
of the disability has on the particular Veteran's daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, the Veteran was sent notification letters in 
January 2005 and May 2008.  The January 2005 letter notified that 
the Veteran that to substantiate a claim for increased 
compensation, the evidence must show that his service-connected 
disability had gotten worse.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The May 2008 letter informed the 
Veteran that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  The 
Veteran was also notified as to the assignment of effective 
dates.  The May 2008 letter also informed the Veteran of the 
types of evidence that might show such a worsening of the 
disability, including statements from a doctor containing the 
physical and clinical findings; results of laboratory tests or x-
rays; the dates of examinations and tests; and statements from 
other individuals who were able to describe from their knowledge 
and personal observations in what manner the disability had 
become worse.  Although the May 2008 letter was not sent prior to 
initial adjudication of the claim, the Veteran was given an 
opportunity to respond following this notice and the claim was 
subsequently readjudicated in a September 2008 supplemental 
statement of the case.  Therefore, any defect in the timing of 
the notice of this information was harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been 
satisfied in this case. The Veteran's service treatment records 
as well as all identified and available VA and private treatment 
records are in the claims file and were reviewed by both the RO 
and the Board in connection with the Veteran's claim.  Moreover, 
in addition to obtaining all relevant medical records, VA 
afforded the Veteran examinations in February 2005, October 2005, 
September 2008, and July 2009.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations are adequate, as they were predicated on a 
review of the claims file and all pertinent evidence of record as 
well as on a physical examination, and provide medical 
information needed to address the rating criteria relevant to 
this case.  See Barr, supra.  Furthermore, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that 
VA had revised its hearing examination worksheets to include the 
effect of a Veteran's hearing loss disability on occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2009).  In regard to the February 2005, October 2005, and 
September 2008 VA examinations, the Board observes that the 
examiners did not discuss the functional effects of the Veteran's 
bilateral hearing loss.  However, the Veteran was provided 
another VA examination in July 2009 pursuant to the Board's May 
2009 remand, and the VA examiner discussed the functional effects 
of the Veteran's bilateral hearing loss.   Specifically, the 
examiner noted that the Veteran's disability resulted in 
significant effects on his occupation including difficulty 
hearing.  In addition, the examiner noted that the disability 
resulted in daily life impairment to include watching television, 
participating in conversations, dealing with crowds, and 
background noise.  In Martinak, the Court noted that even if the 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran has not alleged any 
defect with the July 2009 VA examination and, therefore, the 
Board finds that the examination report is adequate.  Lastly, the 
Board recognizes the Veteran's general contentions that the VA 
examinations do not accurately reflect the true level of his 
hearing loss because it was performed in complete silence without 
background noise.  However, the Board notes that the examinations 
were conducted in accordance with VA regulations regarding 
hearing loss.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.            38 C.F.R. 
§ 3.159(c) (4).  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability at the time that service connection for 
that disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of disability 
existing at the time that the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous . . . ."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  Id., 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending). 

Disability ratings for service-connected hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations rendered from audiometric evaluations.  38 
C.F.R. § 4.85 (1999); Lendenmann v. Principi,         3 Vet. App. 
345, 349 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on an organic impairment 
of hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The 
rating schedule establishes 11 auditory acuity Levels designated 
from Level I for essentially normal hearing acuity through Level 
XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of puretone 
audiometry tests.  The vertical line in Table VI (printed in 38 
C.F.R. § 4.85) represents nine categories of the percentage of 
discrimination based on a controlled speech discrimination test.  
The horizontal columns in Table VI represent 9 categories of 
decibel loss based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.  The 
percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 
by intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for the 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.      38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) further provide that when the 
puretone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a compensable disability rating for 
bilateral hearing loss.  

The Veteran was afforded a VA audiological examination in 
February 2005.  The results of the audiometric testing showed 
pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
45
55
LEFT
20
20
30
65
80

The pure tone threshold average for the right ear was 36 decibels 
(dB) with a speech recognition score of 84 percent.  38 C.F.R. § 
4.85(d).  The pure tone threshold average for the left ear was 49 
dB with a speech recognition score of 84 percent.  These 
audiometric findings equate to Level II hearing in the right ear 
and Level II hearing in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  When those values are applied to Table VII, it is 
apparent that the noncompensable rating for the Veteran's 
bilateral hearing loss is accurate and appropriately reflects his 
bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Veteran was afforded a VA audiological examination in October 
2005.  The results of the audiometric testing showed pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
45
65
LEFT
20
20
25
60
75

The pure tone threshold average for the right ear was 38.75 dB 
with a speech recognition score of 96 percent.  The pure tone 
average for the left ear was 45 dB with a speech recognition 
score was 96 percent.  These audiometric findings equate to Level 
I hearing in the right ear and Level I in the left ear.  See 38 
C.F.R. § 4.85, Table VI.  When those values are applied to Table 
VII, it is apparent that the noncompensable rating for the 
Veteran's bilateral hearing loss is accurate and appropriately 
reflects his bilateral hearing loss under the provisions of 38 
C.F.R.           § 4.85.

The Veteran was afforded a VA audiological examination in October 
2007.  The results of the audiometric testing showed pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
65
LEFT
20
25
30
60
80

The pure tone threshold average for the right ear was 40 dB with 
a speech recognition score of 88 percent.  The pure tone 
threshold average for the left ear was 48.75 dB with a speech 
recognition score of 92 percent.  These audiometric findings 
equate to Level II hearing in the right ear and Level I hearing 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those 
values are applied to Table VII, it is apparent that the 
noncompensable rating for the Veteran's bilateral hearing loss is 
accurate and appropriately reflects his bilateral hearing loss 
under the provisions of 38 C.F.R. § 4.85.

The Veteran was afforded an audiometric examination in September 
2008.  The results of the audiometric testing showed pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
50
70
LEFT
20
30
30
60
80

The pure tone threshold average for the right ear was 43.75 dB 
with a speech recognition score of 88 percent.  The pure tone 
threshold average for the left ear was 50 dB with a speech 
recognition score of 92 percent.  These audiometric findings 
equate to Level II hearing in the right ear and Level I hearing 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those 
values are applied to Table VII, it is apparent that the 
noncompensable rating for the Veteran's bilateral hearing loss is 
accurate and appropriately reflects his bilateral hearing loss 
under the provisions of 38 C.F.R. § 4.85.

The Veteran was afforded an audiometric examination in July 2009.  
The results of the audiometric testing showed pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
45
70
LEFT
20
30
35
70
80

The pure tone threshold average for the right ear was 41.25 dB 
with a speech recognition score of 88 percent.  The pure tone 
threshold average for the left ear was 53.75 dB with a speech 
recognition score of 88 percent.  These audiometric findings 
equate to Level II hearing in the right ear and Level II hearing 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those 
values are applied to Table VII, it is apparent that the 
noncompensable rating for the Veteran's bilateral hearing loss is 
accurate and appropriately reflects his bilateral hearing loss 
under the provisions of 38 C.F.R. § 4.85.  The examiner noted 
that there were significant effects on the Veteran's occupation 
which consisted of hearing difficulty.  There were hearing 
difficulties in background noise, television, distances, 
telephone, and crowds.  It was also noted that the effect on 
daily activities was difficulty hearing emergency vehicles.  

The private records reflect that audiometric testing was 
completed in May 2005 and April 2008.  The results of the May 
2005 audiometric testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
60
LEFT
10
15
30
55
80

These results yield a puretone threshold average of 29 dB for the 
right ear and 38 dB for the left ear.  38 C.F.R. § 4.85(d). 

The April 2008 audiogram results showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
N/A
60
LEFT
15
20
35
N/A
75

These results yield a puretone average of 31.25 dB for the right 
ear and 36.25 dB for the left ear.  38 C.F.R. § 4.85(d).

The April 2008 private audiogram results were provided in graph 
form, and the Board has depicted the numerical results from the 
graph as shown in the charts above.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (noting that, because interpreting results 
from an audiometric graph involves fact finding, the Court is 
precluded from engaging in such fact finding in the first 
instance, and remanding in part because the Board did not discuss 
the results of the private audiometric testing).  However, the 
May 2005 and April 2008 testing results remain inadequate for VA 
rating purposes because it is not clear that the private 
audiologists used the Maryland CNC for speech discrimination 
testing as required by VA regulation.          38 C.F.R. § 
4.85(a).

Nevertheless, the Board has examined the pure tone results in 
order to confirm that the findings there are similar to the pure 
tone results on the most contemporaneous VA examination.  
Concerning this, the Board notes that the private pure tone 
averages are close to those which the VA examiner found on 
audiometric testing in July 2009 which shows a pure tone 
threshold average of the right ear was 41.25 dB and the left ear 
had a pure tone threshold average of 53.75 dB.  In fact, the 
private puretone threshold averages of 29 dB and 31.25 dB for the 
right ear and pure tone threshold averages of 38 dB and 36.25 dB 
for the left ear are less favorable to the Veteran's claim than 
the VA results because they were lower than the averages for each 
ear found on the July 2009 VA examination.  Therefore, the Board 
concludes that remanding this case for an audiologist to review 
the pure tone averages on the private reports in order to render 
an opinion about a discrepancy or lack of consistency with the VA 
audiometric findings is not necessary because the findings on the 
private and VA examinations are so similar.  

Based on the audiometric data from the VA audiological 
examinations, the Board finds that the noncompensable disability 
rating is appropriate, and that there is no basis for a higher 
rating.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

In making the above determinations, the Board recognizes the 
Veteran's statements and the testimony from his wife.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The Veteran's wife explained that if 
they were in the car driving, the radio has to be off and that 
the heater has to be turned down because that adds to background 
noise.  She also stated that the television must be turned up 
very high and that in social situations, the Veteran cannot hear 
who is talking because of background noise.  Nevertheless, as was 
explained above, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the rating 
schedule to the numeric designation assigned after audiometric 
results are obtained.  Thus, the Board has no discretion in this 
matter and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board is 
bound by law to apply VA's rating schedule based on the Veteran's 
audiometric results.  See 38 U.S.C.A. § 1155;             38 
C.F.R. § 4.1.

The Board has also considered referral for extra-schedular 
consideration including based on the lay statements noted above.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Ordinarily, the 
VA Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See          38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  It does not appear that 
the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned disability rating for his 
level of impairment.  In other words, he does not have any 
symptoms from his service-connected hearing loss that are unusual 
or are different from those contemplated by the schedular 
criteria.  Indeed, the Veteran's complaints regard his difficulty 
hearing.  The Veteran has reported that he cannot participate in 
conversations, his enjoyment of television and music is 
decreased, and he cannot hear sermons at church.  The July 2009 
VA examiner noted that the Veteran's hearing impairment resulted 
in significant occupational effects, but only stated that the 
Veteran had difficulty hearing.  The Veteran also reported that 
he had difficulty hearing emergency vehicles.  Although the Board 
recognizes the Veteran's complaints, the evidence simply does not 
show that his disability is unusual or exceptional.  Cf Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  The Board recognizes the 
Veteran's hearing difficulties, but finds that the rating 
criteria reasonably describe the Veteran's disability level, 
which centers on his hearing impairment.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  See 
VAOPGCPREC 6-96.   Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

In view of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for a compensable 
disability rating for service-connected bilateral hearing loss.  
Thus, the benefit of the doubt doctrine is not applicable and the 
claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


